TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00626-CV




In re Texas Department of State Health Services





ORIGINAL PROCEEDING FROM TRAVIS COUNTY 




O R D E R


                        Relator Texas Department of State Health Services has filed a motion for temporary
relief and petition for writ of mandamus.  See Tex. R. App. P. 52.10(a).  Relator seeks to stay the
trial court order signed July 20, 2005, ordering the disclosure of certain information that the relator
claims is privileged and the deposition of a certain witness.  This Court grants the motion for
temporary relief and stays the effect of the order signed July 20, 2005.  Real party in interest should
file a response to the petition for writ of mandamus by October 10, 2005.  Any party may move to
dissolve our stay.
                        It is ordered September 29, 2005.
 
 
                                                                                                                                                            
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Waldrop